Citation Nr: 1205596	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO. 07-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a nervous disorder, to include anxiety and depression. 

2. Entitlement to service connection for a nervous disorder, to include anxiety and depression. 

3. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2004 and March 2005 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefits sought. The Board remanded the appeal for additional development in August 2008. In June 2009, the Board denied these claims. The Veteran appealed to the Court of Appeals for Veteran's Claims (Court). In July 2011, in a Joint Motion for Partial Remand, the Court remanded the claims to reopen a claim for service connection for a nervous disorder and for service connection for migraines.

The Veteran testified at a personal hearing before a Veterans Law Judge in March 2008. That Veterans Law Judge has since retired. The Veteran was advised in August 2011 that he had the right to another Board hearing. In September 2011, he advised the Board that he did not want another hearing. Appellate review can proceed. 38 C.F.R. § 20.717 (2011).

In November 2011, the Veteran's attorney submitted additional argument. This was accompanied by a signed waiver of RO review. ppellate review can proceed. 38 C.F.R. § 20.1304(c) (2011).


The issues of entitlement to service connection for a nervous disorder and entitlement to service connection for migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1. Entitlement to service connection for a nervous disorder was denied by the RO in a September 1989 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit.

2. Evidence pertaining to the Veteran's nervous disorder received since the September 1989 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 1989 rating decision that denied entitlement to service connection for a nervous disorder is final. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 (2011).

2. Evidence received since the September 1989 rating decision is new and material, and the Veteran's claim for service connection for a nervous disorder is reopened. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

A claim for service connection for a nervous disorder was last denied in a September 1989 rating decision. The evidence of record at the time of the September 1989 decision included the Veteran's service treatment records (STRs) and post-service private and VA treatment records. In the RO's 1989 determination, it was stated that when the Veteran filed his claim for service connection, he did not actually file for PTSD. It was noted, however, that his nervous condition was the result of his training "to go to Vietnam" which caused him to have nightmares. The claimant reported that he had mental problems with flashbacks, bad dreams, and sleepless nights.

The RO's decision reflects that review of his STRs did not reveal any complaints, treatment, or diagnosis of any type of psychiatric condition. His STRs did reflect a complaint in September 1968 for insomnia, which he could not relate to an emotional problem. No other symptoms were recorded and a mental status examination was not conducted. The impression was "anxiety." However, no chronic psychiatric disorder or symptom was noted thereafter, to include upon separation examination in November 1968. The Veteran did not service at any time in a combat area in the Republic of Vietnam. Based upon the above evidence, his claim was denied. The Veteran did not complete a timely appeal and the September 1989 rating decision became final. Evans v. Brown, 9 Vet. App. 273, 285 (1996). As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.

Since the September 1989 rating decision denied the claim on the basis that there was no evidence of an in-service incident, new and material evidence would consist of evidence of an in-service incurrence. The evidence submitted subsequent to the 1989 denial of the claim for service connection for an acquired psychiatric disorder includes private and VA treatment records. Primarily, these documents reflect treatment for other conditions, to include insomnia. However, in recent years (e.g., 2008), the Veteran has been diagnosed with anxiety, major depressive disorder, and PTSD. (The Board notes that the diagnosis of PTSD by a VA social worker in January 2008 was apparently based on childhood history as related by the Veteran and not based on any inservice incidents.) His main contention, which he has expressed in numerous statements of record and in his testimony at the personal hearing in March 2008, is that the first indication of his psychiatric disorder was reflected during service when he was treated for insomnia. 

In its Joint Motion for Partial Remand, the Court referenced Molloy v. Brown, 9 Vet. App. 513 (1996), for the proposition that, where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted. The Court noted that the September 1989 rating decision denied the Veteran because he had no combat service and because there was no psychiatric diagnosis at that time. The Court notes current diagnoses of various psychiatric disorders, including anxiety, major depressive disorder, and PTSD. The Court stated that the Board denied because there was no evidence of a medical nexus, in violation of Molloy, supra. As a result, the Court found the Board's previous reasons and bases for denial were inadequate.

Given the Court's bases for remand, the Board finds that new and material evidence has been submitted and that the claim for service connection for a nervous disorder should be reopened. As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a nervous disorder. 38 C.F.R. § 3.156(a). The claim is reopened. Remand is required so that further development may be conducted.


ORDER

The claim for service connection for a nervous disorder is reopened.


REMAND

In the July 2007 Joint Motion for Partial Remand, the Court found that the Board had not considered whether the Veteran's lay statements regarding headaches triggered the duty to provide the Veteran with a VA examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran testified at his March 2008 Board hearing that he had experienced headaches since service. See Hearing Transcript at 15. He contended that they were related to his ability to sleep. Id. The Veteran is competent to report headaches. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). As such, the Veteran should be scheduled for a VA examination for headaches. McClendon, supra.

The Veteran states that he began experiencing nightmares, sleeplessness, anxiety, and flashbacks during service. See Record, generally. STRs confirm that the Veteran was seen for sleep problems and possible anxiety in September 1968. An in-service incident is conceded. The Veteran has also provided lay evidence that these symptoms have been continuous since service. See, e.g., Hearing Transcript (Mar. 2008) at 5. The Veteran is competent to report his symptoms. Washington, supra. A VA examination should be scheduled. McLendon, supra. 

In April 2009, the Veteran stated that he was seen by a professional therapist, but did not provide additional details. If he is able to provide additional information, these records should be obtained. 38 C.F.R. § 3.159.

VA treatment records are associated with the claims file and are dated up to August 2008. Current records should be obtained. Id.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any providers who have treated him for his nervous disorder or for headaches. In particular, ask him to identify the provider he referenced in his April 2009 statement.

2. Obtain the Veteran's complete VA treatment records, including records from the Atlanta VA Medical Center dated from August 2008 forward. Evidence of attempts to obtain these records should be associated with the claims file.

3. After completing steps 1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of headaches. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical, particularly noting the Veteran's reports of headaches continuously since service.

The examiner should offer an opinion as to whether it is at least as likely as not (50/50 probability) headaches had their onset in service, are related to service, or have been continuous since service.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts (including the Veteran's lay statements) and medical principles.

4. After completing steps 1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of a nervous disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. Advise the examiner that an in-service incurrence of psychiatric symptoms has been conceded. The examiner should conduct a complete history and physical, particularly noting the Veteran's reports of psychiatric symptoms continuously since service. For the purposes of this examination, the examiner should treat the Veteran's reports of psychiatric symptoms since service as credible as to his memory of what he describes.  Comment as to whether descriptions provided make sense from a medical point of view. 

The examiner should offer an opinion as to whether at least as likely as not (50/50 probability), a nervous disorder had its onset in service, is related to service, or has been continuous since service.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles.

5. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


